TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00336-CV


Mark Phelps and Julia Phelps, Appellants

v.

Russell Parker; KPK Ventures, Ltd., and KPKM, Inc., Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 10-1028-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Mark Phelps and Julia Phelps have failed to prosecute this appeal.  Appellants' brief
was due on July 5, 2012.  On July 31, 2012 this Court's clerk sent appellants a notice informing them
that their brief was overdue and cautioned that the appeal could be dismissed for want of prosecution
unless they filed a response reasonably explaining their failure to file a brief.  Appellants responded
indicating a misunderstanding regarding the due date for the brief, but did not file a brief.  On
September 10, 2012, this Court's clerk sent appellants a second notice informing them that their
brief, which was due on July 5, was overdue and again cautioned that the appeal could be dismissed
for want of prosecution unless they filed a response reasonably explaining the failure to file a brief.
That response was due by September 20, 2012.  Appellants have not responded to the notice, nor
have they filed a brief.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b), (c).
						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   November 9, 2012